DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-6 and 8-20 are pending. Claim 7 has been canceled. Claims 1, 11 and 16 are currently amended. 
Response to Arguments
Applicant’s arguments, see page 10, filed 01/19/2021, with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection of claims 16-20 has been withdrawn. 
Applicant's arguments with respect to the 103 rejections have been fully considered but they are not persuasive.
Applicant argues on page 12, “…The art of record does not teach or suggest these limitations. Waters, which is said to partially teach this, does not. Waters, at FIG. 2, teaches a USB power-delivery device connected by a cable. As such, Waters is not applicable to electric conductivity for authenticating a product,” the Examiner respectfully disagrees for the following reasons below: 
Applicant argues Waters does not teach the argued limitation, however, the Examiner did not rely on Waters to teach this limitation. 
Bhunia discloses determining whether a PCB is authentic or counterfeit based on unique signatures of variations and intrinsic properties of the PCB. The unique signatures and intrinsic attributes are generated by measuring electrical characteristics for a selected sequence of electrical paths in the PCB, by connecting a test probe to the port of the PCB (Bhunia, pages 1-2, paragraphs 0031-0032 and 0034-0037) which is equivalent to the argued limitation.

Applicant argues on page 12, “Moreover, the art of record does not teach or suggest a match for the intrinsic attribute and the extrinsic attribute, as claimed” the Examiner respectfully disagrees for the following reasons below:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a match for the intrinsic attribute and the extrinsic attribute) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues on page 12, “As such, independent claim 1 should be allowable for the reasons asserted above. Therefore, Applicant requests reconsideration and withdrawal of the 35 U.S.C. § 103 rejection of independent claim 1” the Examiner has shown above how independent claim 1 is not allowable and therefore this argument is considered moot. 

Claims 11 and 16 while different in scope include similar limitations to Claim 1 and should therefore be allowable for the same reasons asserted above. Therefore, Applicant requests reconsideration and withdrawal of the 35 U.S.C. § 103 rejection of independent claims 11 and 16…Accordingly, the Applicant respectfully requests the reconsideration and withdrawal of the 35 U.S.C. § 103 rejections of claims 2-10, 12-15 and 17-20” the Examiner has shown how independent claim 1 is not allowable and therefore these arguments are considered moot. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 11-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vivier (US Pub No. 2018/0211213) in view of Bhunia et al. (US Pub No. 2016/0047855) and in further view of LORESKAR et al. (US Pub No. 2018/0248873).
independent claim 1, Vivier teaches a non-transitory computer-readable medium comprising instructions, when executed by one or more computing system, the instructions cause the one or more computing system to (Vivier, page 5, paragraphs 0050 and 0054): receive an attribute of  a product at a first time (Vivier, page 6, paragraphs 0057, 0061 and 0063-0064; chemical identity of a product; the process can be performed at an entity that produces a  product (first time); a product may be anything that be offered to a market; [page 8, paragraph 0085; the block can be arranged at different blocks, so the chemical identity can be determined before the product information is determined]); receiving a product identifier at a second time (Vivier, page 6, paragraphs 0057-0060 and page 4, paragraph 0044; product information which can be read from a RFID tag, barcode tag or QR code); store the attribute and the product identifier at a blockchain comprising one or more nodes (Vivier, page 8, paragraph 0077; stores chemical identity, product information and other related information in encrypted record of blockchain); receiving, at least one identifier of a product (Vivier, page 9, paragraph 0087; chemical identity); and at a third time, subsequent the first time or second time and for conforming the product is authentic (Vivier, page 9, paragraphs 0086-0087; after product arrives at destination identify and verify product); in response to a determination of a match between the at least one identifier of the product and the intrinsic attribute of the internal component and the product identifier of the external component stored in the blockchain, confirm the product is authentic (Vivier, page 9, paragraphs 0090-0091 and page 11 paragraph 0114; compare the chemical information to the information in the encrypted record).
Vivier does not explicitly teach an intrinsic attribute of an internal component of an electronic product, the intrinsic attribute being a unique attribute measured from the internal .
Bhunia teaches an intrinsic attribute of an internal component of an electronic product, the intrinsic attribute being a unique attribute measured from the internal component, wherein the uniqueness of the attribute is derived from variances in physical properties between the internal component and other internal components (Bhunia, page 2, paragraphs 0031-0032 and 0035-0036; unique signatures of variations and intrinsic properties of PCB to categorize as  authentic or counterfeit); and an external component of the electronic product (Bhunia, page 4, paragraph 0051; PCB is inside an electronic device) and when the electronic product has electric conductivity (Bhunia, page 2, paragraphs 0031-0032, 0034 & 0037; connect test probe to port of PCB to measure electric conductivity paths used to determine if PCB is authentic or counterfeit).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vivier with the teachings of Bhunia to determine authentic or counterfeit PCB using unique signatures from variation and intrinsic properties to provide the advantage of improving the use and detection of counterfeit chips in the global market (Bhunia, page 1, paragraph 0003).
	Vivier in view of Bhunia teaches sensors read from a RFID tag, barcode tag or QR code (Vivier, page 4, paragraph 0044) and a PCB inside an electronic device, such as a set-top box, a gaming console, a drone, a home monitoring device or other internet-of-things (IoT) device Bhunia, page 4, paragraph 0051) but does not explicitly teach identifier of an external component of the electronic product. 
	Loreskar teaches identifier of an external component of the electronic product (Loreskar, page 4, paragraph 0042, page 5, paragraph 0055 and Abstract, the second device identifier provided in some external manner, such as encoding it on the casing of the electronic device or on accompanying material such as a device receipt, instruction manual, device label, etc.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vivier in view of Bhunia with the teachings of Loreskar to verify electronic devices based on two device identifiers to provide the advantage of greater security and confidence in which the device passes verification (Loreskar, page 2, paragraph 0037). 
Regarding claim 2, Vivier in view of Bhunia and in further view Loreskar teaches each and every claim limitation of claim 1, however, Bhunia teaches the non-transitory computer-readable medium wherein the intrinsic attribute is based on a power operation of the internal component (Bhunia, page 2, paragraphs 0035-0036, page 4, paragraph 0048 and page 6, paragraph 0067; electrical parameters; power traces from power supply).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vivier in view of Bhunia and in further view Loreskar with the teachings of Bhunia to determine authentic or counterfeit PCB using unique signatures from variation and intrinsic properties to provide the advantage of improving the use and detection of counterfeit chips in the global market (Bhunia, page 1, paragraph 0003).
claim 8, Vivier in view of Bhunia and in further view Loreskar each and every claim limitation of claim 1, however, Loreskar teaches the non-transitory computer-readable medium wherein the external component is a casing and the product identifier is from a label on the casing (Loreskar, page 4, paragraph 0042, page 5, paragraph 0055 and Abstract, the second device identifier provided in some external manner, such as encoding it on the casing of the electronic device or on accompanying material such as a device receipt, instruction manual, device label, etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vivier in view of Bhunia with the teachings of Loreskar to verify electronic devices based on two device identifiers to provide the advantage of greater security and confidence in which the device passes verification (Loreskar, page 2, paragraph 0037). 
Regarding independent claim 11, Vivier teaches a method of authenticating a product comprising: receiving, at a first time, an attribute of the product (Vivier, page 6, paragraphs 0057, 0061 and 0063-0064; chemical identity of a product; the process can be performed at an entity that produces a  product (first time); a product may be anything that be offered to a market; [page 8, paragraph 0085; the block can be arranged at different blocks, so the chemical identity can be determined before the product information is determined]); receiving at a second time, a product identifier (Vivier, page 6, paragraphs 0057-0060; product information); storing the attribute and the product identifier within a blockchain (Vivier, page 8, paragraph 0077; stores chemical identity, product information and other related information in encrypted record of blockchain); receiving, at a third time subsequent the first time or second time, a Vivier, page 9, paragraphs 0086-0087; after product arrives at destination identify and verify product; chemical identity); and in response to a determination of a match between the at least one identifier of the product and the attribute of the internal component and the product identifier of the external component stored in the blockchain, confirm the product is authentic (Vivier, page 9, paragraphs 0090-0091 and page 11 paragraph 0114; compare the chemical information to the information in the encrypted record).
Vivier does not explicitly teach an intrinsic attribute of an internal component of an electronic product, the intrinsic attribute being a unique attribute measured from the internal component, wherein the uniqueness of the attribute is derived from variances in physical properties between the internal component and other internal components; identifier of an external component of the electronic product; when the electronic product has electric conductivity and wherein the request includes at least one identifier of the product.
Bhunia teaches an intrinsic attribute of an internal component of an electronic product, the intrinsic attribute being a unique attribute measured from the internal component, wherein the uniqueness of the attribute is derived from variances in physical properties between the internal component and other internal components (Bhunia, page 2, paragraphs 0031-0032 and 0035-0036; unique signatures of variations and intrinsic properties of PCB to categorize as  authentic or counterfeit); an external component of the electronic product (Bhunia, page 4, paragraph 0051; PCB is inside an electronic device) and when the electronic product has electric conductivity (Bhunia, page 2, paragraphs 0031-0032, 0034 & 0037; connect test probe to port of PCB to measure electric conductivity paths used to determine if PCB is authentic or counterfeit).
Bhunia, page 1, paragraph 0003).
	Vivier in view of Bhunia teaches sensors read from a RFID tag, barcode tag or QR code (Vivier, page 4, paragraph 0044) and a PCB inside an electronic device, such as a set-top box, a gaming console, a drone, a home monitoring device or other internet-of-things (IoT) device (Bhunia, page 4, paragraph 0051) but does not explicitly teach identifier of an external component of the electronic product and wherein the request includes at least one identifier of the product. 
	Loreskar teaches identifier of an external component of the electronic product (Loreskar, page 4, paragraph 0042, page 5, paragraph 0055 and Abstract, the second device identifier provided in some external manner, such as encoding it on the casing of the electronic device or on accompanying material such as a device receipt, instruction manual, device label, etc.) and wherein the request includes at least one identifier of the product (Loreskar, page 6, paragraph 0089 and page 6, paragraph 0072).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vivier in view of Bhunia with the teachings of Loreskar to verify electronic devices based on two device identifiers to provide the advantage of greater security and confidence in which the device passes verification (Loreskar, page 2, paragraph 0037). 
claim 12, Vivier in view of Bhunia and in further view Loreskar each and every claim limitation of claim 11, however, Loreskar teaches the method wherein the product identifier is further based on a sequence of historical intrinsic attributes, the historical intrinsic attributes being entries in the blockchain prior to the intrinsic attributes (Loreskar, page 4, paragraph 0042, page 5, paragraph 0055 and page 8, paragraph 0086; the DeviceNonce previously generated and associated with the device, is encoded into a suitable form, e.g. a Quick Response Code, barcode or alphanumeric code that may be attached to the final product in some way, how IMEIs are printed on stickers for mobile phones.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vivier in view of Bhunia with the teachings of Loreskar to verify electronic devices based on two device identifiers to provide the advantage of greater security and confidence in which the device passes verification (Loreskar, page 2, paragraph 0037). 
Regarding claim 13, Vivier in view of Bhunia and in further view Loreskar teaches each and every claim limitation of claim 11, however, Bhunia teaches the method wherein the intrinsic attribute is based on a power operation of the internal component (Bhunia, page 2, paragraphs 0035-0036, page 4, paragraph 0048 and page 6, paragraph 0067; electrical parameters; power traces from power supply).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vivier in view of Bhunia and in further view Loreskar with the teachings of Bhunia to determine authentic or counterfeit PCB using unique Bhunia, page 1, paragraph 0003).
Regarding claim 15, Vivier in view of Bhunia and in further view Loreskar each and every claim limitation of claim 11, however, Loreskar teaches the method wherein the product identifier is received from a label on the casing (Loreskar, page 4, paragraph 0042, page 5, paragraph 0055 and Abstract, the second device identifier provided in some external manner, such as encoding it on the casing of the electronic device or on accompanying material such as a device receipt, instruction manual, device label, etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vivier in view of Bhunia with the teachings of Loreskar to verify electronic devices based on two device identifiers to provide the advantage of greater security and confidence in which the device passes verification (Loreskar, page 2, paragraph 0037). 
Regarding independent claim 16, Vivier teaches a system for authenticating a product comprising:  a memory storing instructions, which when executed by a processor causes the processor to (Vivier, page 5, paragraphs 0050 and 0054): receive at a first time, an attribute of the product (Vivier, page 6, paragraphs 0057, 0061 and 0063-0064; chemical identity of a product; the process can be performed at an entity that produces a  product (first time); a product may be anything that be offered to a market; [page 8, paragraph 0085; the block can be arranged at different blocks, so the chemical identity can be determined before the product information is determined]); receive, at a second time, a product identifier (Vivier, page 6, paragraphs 0057-0060; product information); storing the attribute and the product identifier Vivier, page 8, paragraph 0077; stores chemical identity, product information and other related information in encrypted record of blockchain); receive, at a third time subsequent the first time or second time, a request to authenticate the product (Vivier, page 9, paragraphs 0086-0087; after product arrives at destination identify and verify product; chemical identity); and in response to a determination of a match between the at least one identifier of the product and the attribute of the internal component and the product identifier of the external component stored in the blockchain, confirm the product is authentic (Vivier, page 9, paragraphs 0090-0091 and page 11 paragraph 0114; compare the chemical information to the information in the encrypted record).
Vivier does not explicitly teach an intrinsic attribute of an internal component of an electronic product, the intrinsic attribute being a unique attribute measured from the internal component, wherein the uniqueness of the attribute is derived from variances in physical properties between the internal component and other internal components; identifier of an external component of the electronic product; when the electronic product has electric conductivity and the request includes at least one identifier of the product.
Bhunia teaches an intrinsic attribute of an internal component of an electronic product, the intrinsic attribute being a unique attribute measured from the internal component, wherein the uniqueness of the attribute is derived from variances in physical properties between the internal component and other internal components (Bhunia, page 2, paragraphs 0031-0032 and 0035-0036; unique signatures of variations and intrinsic properties of PCB to categorize as  authentic or counterfeit); an external component of the electronic product (Bhunia, page 4, paragraph 0051; PCB is inside an electronic device) and when the electronic product has electric Bhunia, page 2, paragraphs 0031-0032, 0034 & 0037; connect test probe to port of PCB to measure electric conductivity paths used to determine if PCB is authentic or counterfeit).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vivier with the teachings of Bhunia to determine authentic or counterfeit PCB using unique signatures from variation and intrinsic properties to provide the advantage of improving the use and detection of counterfeit chips in the global market (Bhunia, page 1, paragraph 0003).
	Vivier in view of Bhunia teaches sensors read from a RFID tag, barcode tag or QR code (Vivier, page 4, paragraph 0044) and a PCB inside an electronic device, such as a set-top box, a gaming console, a drone, a home monitoring device or other internet-of-things (IoT) device (Bhunia, page 4, paragraph 0051) but does not explicitly teach identifier of an external component of the electronic product and the request includes at least one identifier of the product. 
	Loreskar teaches identifier of an external component of the electronic product (Loreskar, page 4, paragraph 0042, page 5, paragraph 0055 and Abstract, the second device identifier provided in some external manner, such as encoding it on the casing of the electronic device or on accompanying material such as a device receipt, instruction manual, device label, etc.) and wherein the request includes at least one identifier of the product (Loreskar, page 6, paragraph 0089 and page 6, paragraph 0072).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vivier in view of Bhunia with the teachings of Loreskar, page 2, paragraph 0037). 
Regarding claim 17, Vivier in view of Bhunia and in further view Loreskar each and every claim limitation of claim 16, however, Loreskar teaches the method wherein the product identifier is further based on a sequence of historical intrinsic attributes, the historical intrinsic attributes being entries in the blockchain prior to the intrinsic attributes (Loreskar, page 4, paragraph 0042, page 5, paragraph 0055 and page 8, paragraph 0086; the DeviceNonce previously generated and associated with the device, is encoded into a suitable form, e.g. a Quick Response Code, barcode or alphanumeric code that may be attached to the final product in some way, how IMEIs are printed on stickers for mobile phones).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vivier in view of Bhunia with the teachings of Loreskar to verify electronic devices based on two device identifiers to provide the advantage of greater security and confidence in which the device passes verification (Loreskar, page 2, paragraph 0037). 
Regarding claim 18, Vivier in view of Bhunia and in further view Loreskar teaches each and every claim limitation of claim 16, however, Bhunia teaches the method wherein the internal component is separate from the casing such that a change in the casing modifies the first intrinsic attribute (Bhunia, page 4, paragraph 0051 and page 5, paragraphs 0057-0058).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vivier in view of Bhunia and in further view Bhunia, page 1, paragraph 0003).
Regarding claim 20, Vivier in view of Bhunia and in further view Loreskar each and every claim limitation of claim 16, however, Loreskar teaches the system wherein the product identifier is received from a label on the casing (Loreskar, page 4, paragraph 0042, page 5, paragraph 0055 and Abstract, the second device identifier provided in some external manner, such as encoding it on the casing of the electronic device or on accompanying material such as a device receipt, instruction manual, device label, etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vivier in view of Bhunia with the teachings of Loreskar to verify electronic devices based on two device identifiers to provide the advantage of greater security and confidence in which the device passes verification (Loreskar, page 2, paragraph 0037). 

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Vivier (US Pub No. 2018/0211213) in view of Bhunia et al. (US Pub No. 2016/0047855) and in further view of LORESKAR et al. (US Pub No. 2018/0248873) as applied to claims 1-2, 8, 11-13, 15-18 and 20 above, and further in view of Waters (US Patent No. 10,312,936).
Regarding claim 3, Vivier in view of Bhunia and in further view Loreskar teaches each and every claim limitation of claim 1. 

Waters teaches instructions to cause the computing system to send a communication that disables the electronic product when the determination is not a match (Waters, column 6, lines 35-56; rejecting packets from the port/transceiver can ignore unwanted packets). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Vivier in view of Bhunia and in further view Loreskar with the teachings of Waters to reject packets to provide the advantage of ignoring unwanted packets (Waters, column 6, lines 38-57). 
Regarding claim 4, Vivier in view of Bhunia and in further view Loreskar teaches each and every claim limitation of claim 1. 
Vivier in view of Bhunia and in further view Loreskar does not explicitly teach the non-transitory computer-readable medium wherein the intrinsic attribute of the internal component is received from a network device, the network device being configured to 1585115-586833 (1015766-US.01) measure the intrinsic attribute through optical monitoring of power consumption of the internal component when the electronic product is plugged into a port of the network device.
Waters teaches wherein the intrinsic attribute of the internal component is received from a network device, the network device being configured to 1585115-586833 (1015766-US.01) measure the intrinsic attribute through optical monitoring of power consumption of the internal component when the electronic product is plugged into a port of the network device (Waters, column 5, lines 1-4 and column 3, lines 40-45; communication regarding current, voltage, cable information and power source). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vivier in view of Bhunia and in further view Loreskar with the teachings of Waters to communicate information about the transceiver to provide the advantage of efficiently distinguishing information from the specific transceiver (Waters, column 1, lines 34-51).
Regarding claim 5, Vivier in view of Bhunia and in further view Loreskar and in further view of Waters teaches each and every claim limitation of claim 4, however, Waters teaches the non-transitory computer-readable medium wherein confirming the electronic product is authentic is automatically initiated once the product is plugged into the port of the network device (Waters, column 3, lines 60-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vivier in view of Bhunia and in further view Loreskar with the teachings of Waters to communicate information about the transceiver to provide the advantage of efficiently distinguishing information from the specific transceiver (Waters, column 1, lines 34-51).
Regarding claim 6, Vivier in view of Bhunia and in further view Loreskar and in further view of Waters teaches each and every claim limitation of claim 4, however, Vivier teaches the non-transitory computer-readable medium wherein confirming the electronic product is authentic is initiated by receiving a request to authenticate through an application (Vivier, pages 8-9, paragraphs 0086-0087). 

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vivier (US Pub No. 2018/0211213) in view of Bhunia et al. (US Pub No. 2016/0047855) and in further view of LORESKAR et al. (US Pub No. 2018/0248873) as applied to claims 1-2, 8, 11-13, 15-18 and 20 above, and further in view of Bardsley et al. (US Pub No. 2007/0038866).
Regarding claim 14, Vivier in view of Bhunia and in further view Loreskar teaches each and every claim limitation of claim 11. 
Vivier in view of Bhunia and in further view Loreskar does not explicitly teach the method wherein a port the electronic product is plugged into is activated after authentication.
Bardsley teaches wherein a port the electronic product is plugged into is activated after authentication (Bardsley, page 3, paragraph 0044). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Vivier in view of Bhunia and in further view Loreskar with the teachings of Bardsley to activate a port after successful authentication to provide the advantage of control of port based on authentication protocol to strengthen security (Bardsley, page 1, paragraph 0002).
Regarding claim 19, Vivier in view of Bhunia and in further view Loreskar teaches each and every claim limitation of claim 16. 
Vivier in view of Bhunia and in further view Loreskar does not explicitly teach the system wherein a port the electronic product is plugged into is activated after authentication.
Bardsley teaches wherein a port the electronic product is plugged into is activated after authentication (Bardsley, page 3, paragraph 0044). 
Bardsley, page 1, paragraph 0002).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Statement for Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, the prior art Vivier (US Pub No. 2018/0211213) discloses determining a chemical identity of a product at each of the different stages of transportation of the product, to securely store the information at each stage in a blockchain and quickly and efficiently verifying the product (Vivier, pages 1-2, paragraph 0015) and LORESKAR et al. (US Pub No. 2018/0248873) discloses verifying whether an electronic device is one of a group of known devices comprises receiving verification information indicative of a first device identifier accessible from storage circuitry by a predetermined process executed by the electronic device and a second device identifier inaccessible from the storage circuitry by the predetermined process (Loreskar, Abstract), however, the prior art alone or in combination fails to teach or suggest “capturing the intrinsic attribute while the electronic product lacks the casing at a first time and storing the intrinsic attribute in the blockchain at the first time; capturing the product identifier from the label at a second time before the label is disposed upon the internal component and storing the product identifier in the blockchain at the second time; and at a third time subsequent to the first time and the second time, comparing a received intrinsic attribute to the intrinsic attribute stored in the blockchain and comparing a received product identifier to the product identifier stored in the blockchain” in combination with the rest of the limitations. 
Regarding claim 10, the prior art Vivier (US Pub No. 2018/0211213) discloses determining a chemical identity of a product at each of the different stages of transportation of the product, to securely store the information at each stage in a blockchain and quickly and efficiently verifying the product (Vivier, pages 1-2, paragraph 0015), LORESKAR et al. (US Pub No. 2018/0248873)  discloses verifying whether an electronic device is one of a group of known devices comprises receiving verification information indicative of a first device identifier accessible from storage circuitry by a predetermined process executed by the electronic device and a second device identifier inaccessible from the storage circuitry by the predetermined process (Loreskar, Abstract) and Bardsley et al. (US Pub No. 2007/0038866) discloses port based authentication protocol (Bardsley, Abstract), however, the prior art alone or in combination fails to teach or suggest “receive, from an application a request to authenticate the electronic product; receive, from the application configured to scan the label, the product identifier displayed on the label; query a switch the product is plugged into for the intrinsic attribute of the internal component; after receiving the intrinsic attribute, query the blockchain and, based on the compared received intrinsic attribute and the intrinsic attribute stored in the blockchain being a match, verify that the product is authentic; and based on the electronic product being authentic, activating a port of the switch the product is plugged into” in combination with the rest of the limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE/Examiner, Art Unit 2437    

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437